Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, embodiment of Fig. 2A, in the reply filed on November 2, 2021, is acknowledged.  Applicant also states that claims 1-24 are generic to Species I and Species II.  Note that claim 2 recites: “wherein the upper metallization and the lower metallization are electrically connected by the electrically conductive edge connection at a region of the electrically insulative member within the opening of the frame”; and claim 14 recites: “connecting the upper metallization and the lower metallization by the electrically conductive edge connection at a region of the electrically insulative member within the opening of the frame.”  However, the elected Species of the embodiment of Fig. 2A shows that the electrically conductive region 520 is formed on the outer edge of the insulative member 502 and not “at a region of the electrically insulative member within the opening of the frame,” as recited in claims 2 and 14.  Therefore, claims 2 and 14 are not drawn to the embodiment of Fig. 2A, and thus, are withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 24, the limitation of “wherein the second lower metallization and the second lower metallization are electrically connected by the second electrically conductive edge plating,” is unclear because the limitation is requiring the same element (“the second lower metallization”) to be electrically connected using another element (“the second electrically conductive edge plating”).  First, the limitation is not logical, and second the limitation is not supported by Applicant’s specification.  Thus, the metes and bounds of claims 12 and 24 cannot be determined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13, and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komposch et al. (US 2015/0048492; hereinafter, Komposch).
Regarding claims 1 and 13, Komposch discloses a radio frequency (RF) package (Figs. 2-7) and a process of implementing the radio frequency (RF) package (Figs. 2-7), comprising: 
configuring a support 100 (Figs. 4 and 7, ¶ [0036]) having a semiconductor die attach region 103 (Figs. 4 and 7); 
configuring a frame 120 (Figs. 4 and 7, ¶ [0031], [0036]) comprising an electrically insulative member 122 (Figs. 4 and 7, ¶ [0036]), having a lower side 128 (Figs. 4 and 7) attached to the support 100 (Figs. 4 and 7) and an upper side 126 (Figs. 4 and 7) opposite the support 100; 
configuring the frame 120 (Figs. 4 and 7) to have an opening 124 at least partially registered with said semiconductor die attach region 103 (Figs. 4 and 7); 
configuring the frame 120 (Figs. 4 and 7) with an upper metallization 130 (Figs. 4 and 7) at the upper side 126 of the electrically insulative member 122 and a lower metallization 138 (Figs. 4 and 7) at the lower side 128 of the electrically insulative member 122; and 
configuring the frame 120 (Figs. 4 and 7) with an electrically conductive edge connection 160 (Fig. 4), 230 (Fig. 7) connecting the upper metallization 130 to the lower metallization 138 (Figs. 4 and 7).

Regarding claims 3 and 15, Komposch discloses wherein the electrically conductive edge connection is comprises edge plating (¶ [0038]: “plating”).
Regarding claims 4 and 16, Komposch discloses further comprising a lid 200 (Figs. 4 and 7) on the frame 120 (Figs. 4 and 7) enclosing the opening 124.
Regarding claims 5 and 17, Komposch discloses wherein the frame 120 (Figs. 4 and 7) protrudes from between the lid 200 and support 100 (Figs. 4 and 7).
Regarding claims 6 and 18, Komposch discloses further comprising at least one semiconductor die 110 (Fig. 3, ¶ [0020]), wherein the at least one semiconductor die is a GaN based device (¶ [0023]).  Regarding the limitation of “a high-electron-mobility transistor (HEMT),” note that GaN based HEMT devices are well-known and conventional in the semiconductor art.  Office Notice is being taken.  
Regarding claims 7 and 19, Komposch discloses further comprising secondary devices 150 (Fig. 3, ¶ [0029]) in the opening 124 (Fig. 3).
Regarding claims 8 and 20, Komposch discloses wherein the secondary devices 150 (Fig. 3) comprise one or more of the following: a resistor, an inductor, and a capacitor (¶ [0035]: “capacitors”).
Regarding claims 9 and 21, Komposch discloses wherein the secondary devices implement one or more of the following: an impedance matching circuit, a matching circuit, an input matching circuit, an output matching circuit, a harmonic filter, a harmonic termination, a coupler, a balun, a power combiner, a power divider, a radio frequency (RF) circuit, a radial stub circuit, a transmission line circuit, a fundamental frequency matching circuit, a baseband termination circuit, a second order harmonic termination circuit, a matching network, and an integrated passive device (IPD) (¶ [0035]: “IPDs 150”).
Regarding claims 10 and 22, Komposch discloses further comprising at least one multiple stage die 110 (Figs. 3 and 6) implementing multiple paths (Figs. 3 and 6).

Regarding claims 11 and 23, Komposch discloses being configured as a Doherty amplifier (¶ [0033]: “Doherty amplifier”).
Regarding claims 12 and 24, as best understood by the Office, Komposch discloses wherein: 
the frame 120 (Figs. 4 and 7) further comprises: 
a second metallization 134 (Figs. 4 and 7) at the upper side 126 of the electrically insulative member 122 and spaced apart from the upper metallization 130; 
a second lower metallization 140 (Figs. 4 and 7) at the lower side 128 of the electrically insulative member 122 and spaced apart from the lower metallization 138; and 
a second electrically conductive edge plating 164 (Fig. 4), 230 (Fig. 7) connecting the second metallization 134 to the second lower metallization 140 (Figs. 4 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829